IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,353



                         EX PARTE NESTOR GARZA, Applicant



            ON APPLICATION FOR A WRIT OF HABEAS CORPUS
          CAUSE NO. 2005-CR-2067-E IN THE 357TH DISTRICT COURT
                        FROM CAMERON COUNTY

       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to seventy-five years’ imprisonment.

       Applicant contends that he was denied the right to appeal because notice of appeal was not

timely filed. We remanded this application to the trial court for findings of fact and conclusions of

law.

       The trial court has determined that Applicant was denied the right to appeal because trial

counsel, who requested appellate counsel be appointed at the conclusion of trial, did not file notice
                                                                                                      2

of appeal and appellate counsel was not appointed until after the time for filing notice of appeal had

already passed. We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time

appeal of the judgment of conviction in Case No. 2005-CR-2067-E from the 357th Judicial District

Court of Cameron County. Applicant is ordered returned to that time at which he may give a written

notice of appeal so that he may then, with the aid of counsel, obtain a meaningful appeal. All time

limits shall be calculated as if the sentence had been imposed on the date on which the mandate of

this Court issues. We hold that, should Applicant desire to prosecute an appeal, he must take

affirmative steps to file a written notice of appeal in the trial court within 30 days after the mandate

of this Court issues.



Delivered: May 19, 2010
Do Not Publish